DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 5-9 are pending.
Applicants have amended parent claim 1 with the incorporation of the features from now cancelled claims 3 and 4.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered and are persuasive, the rejection of the claims have been withdrawn.
The previous rejection of the claims based upon 35 USC 112 have been withdrawn in light of the latest amendment that have corrected the issues previously raised.
	The amended claims and the arguments raised by the applicants regarding the rejections based upon 35 USC 103 have been considered and are persuasive.
Lastly, the amendment of the claims after reconsideration would overcome the obviousness double patenting rejection from the previous Office Action.

Allowable Subject Matter
Claims 1, 2, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744